Citation Nr: 1436714	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-25 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to February 10, 2009 for the award of service connection for gastroesophageal reflux disease (GERD) with residual surgical scarring.  

2.  Entitlement to an initial compensable rating prior to September 12, 2012, and in excess of 10 percent thereafter for GERD with residual surgical scarring. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to July 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for GERD with residual surgical scarring and assigned an initial noncompensable rating, effective February 10, 2009.

During the course of the appeal, in a November 2012 rating decision, the RO granted an initial 10 percent rating for GERD with residual surgical scarring, effective September 12, 2012.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran was not awarded the maximum rating for GERD with residual surgical scarring, the issue remains in appellate status and has been characterized as shown on the first page of this decision so as to reflect the staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).    

In July 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In this regard, the Board notes that the Veteran was afforded a copy of the transcript per his request in July 2014, and in August 2014, he submitted corrections as to the spelling of his physician's name as noted in the transcript.  Additionally, at the time of the Veteran's hearing, he submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration on the record.  38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

Additionally, also on record at the July 2014 hearing, the undersigned Veterans Law Judge granted a motion to advance the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that, with the exception of additional VA treatment records, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

The issue of entitlement to higher initial ratings for GERD with residual surgical scarring is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for paraesophageal hernia on February 10, 2009; there is no earlier communication expressing an intent to apply for service connection for such disability prior to such date.

2.  In a rating decision dated in July 2012, the RO granted service connection for GERD with residual surgical scarring, claimed as paraesophageal hernia, effective February 10, 2009, the date of receipt of the Veteran's original claim for service connection.



CONCLUSION OF LAW

The criteria for an effective date prior to February 10, 2009 for the award of service connection for GERD with residual surgical scarring are not met.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.1, 3.155, 3.400(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Veteran was provided VCAA letters in April 2009 and February 2012 that advised him of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective duties in obtaining evidence in support of such claim.  Such letters also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thereafter, in the July 2012 rating decision, service connection for GERD with residual surgical scarring was granted, effective February 10, 2009.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  

In this case, the Veteran's service connection claim was granted and an effective date was assigned in the July 2012 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  Thus, the Board finds that VA has fully satisfied the duty to assist.  

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran served as a U.S. Marine Corps radar and aviation technician with service in Korea.  In an October 2012 notice of disagreement and during the July 2014 Board hearing, the Veteran contended that an effective date of December 7, 2004 should be assigned for service connection for GERD with surgical scarring. 

The effective date for the grant of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 
38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims -- formal and informal -- for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The earliest communication to VA from the Veteran was an April 1953 application for VA medical care that referred only to dysuria and prostatitis.  On December 29, 2004, the RO received the Veteran's claim for service connection for bilateral hearing loss, tinnitus, and vision deficits.  As part of the development of evidence to address these claims, the RO obtained records of VA outpatient treatment.  On December 7, 2004, the Veteran was examined as a new patient in a VA primary care clinic.  An examiner noted the Veteran's report of a history of GERD, for which he had been taking over-the-counter medication, and his current symptoms of "heartburn" without other associated symptoms.  As part of the development of the claim for vision deficits, the Veteran reported to VA examiners that he sustained severe injuries in a motor vehicle accident in 1951 that included fractured ribs.  In May 2007, the Veteran submitted a detailed statement, photographs, and newspaper articles in support of the occurrence of the accident and injuries.  None of these communications or materials expressed intent to apply for service connection, to include disability compensation, for any type of a gastrointestinal disorder.  

On February 10, 2009, the RO received correspondence from the Veteran's representative requesting service connection for paraesophageal hernia, which he contended was a result of the severe traumatic injuries sustained in the 1951 motor vehicle accident.  Subsequently, the Veteran submitted, and the RO obtained, records of medical care leading to corrective surgery for the hernia in January 2009 with follow-up treatment since that time.  

Thereafter, in a rating decision dated in July 2012, the RO granted service connection for GERD with residual surgical scarring, claimed as paraesophageal hernia, effective February 10, 2009, the date of receipt of the Veteran's original claim for service connection.

In February 2014, the Veteran submitted a briefing binder entitled "Correspondence-VA and DAV-2009-2014."  Although the binder contains records of care and surgery for the hernia in January 2009, the Veteran acknowledged that he filed his claim for service connection for the esophageal hernia on February 8, 2009.  Likewise, during the July 2014 Board hearing, the Veteran acknowledged that he filed a claim for compensation for his eyes in 2004, but did not file a claim for compensation for his gastrointestinal disorder until February 2009.  

After a careful review of the record, including all correspondence from the Veteran and his representative, the Board finds that an effective date for the award of service connection for GERD with residual surgical scarring prior to February 10, 2009 is not warranted.  

The Board acknowledges that the Veteran sought to establish primary medical care at a VA clinic in December 2004 and that clinical reports showed that the Veteran had a history of GERD.  The Veteran submitted statements and materials that established an abdominal injury in a 1951 motor vehicle accident, as well as a formal claim for service connection for other residual disabilities.  However, there are no communications from the Veteran or his representative, formal or informal, prior to February 10, 2009 that express the intent to apply for disability compensation for a gastrointestinal disorder.  The effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Therefore, based on the above-stated facts and regulations, the Board finds that the correct date for the grant of service connection for GERD with residual surgical scarring is February 10, 2009, the date VA received the Veteran's original claim for service connection for paraesophageal hernia.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied.   


ORDER

An effective date prior to February 10, 2009 for the award of service connection for GERD with residual surgical scarring is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran is currently service-connected for GERD with residual surgical scarring, which is evaluated pursuant to the rating criteria governing the evaluation of hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Examination reports in June 2012, September 2012, and January 2013 address only upper gastrointestinal tract symptoms.  However, VA and private treatment records starting in November 2012 show that the Veteran also experiences lower gastrointestinal symptoms including frequent diarrhea.  In September 2013, the Veteran was referred to a VA specialist who noted that these symptoms had been evaluated by private physicians as an ulcerated colon and that a colonoscopy in July 2013 revealed severe diverticulosis.  The specialist noted that biopsies from the upper colon showed an increase in eosinophils within the lamina propria and that the etiology of this finding was not clear.  During the July 2014 Board hearing, the Veteran testified that he was told that his ulcerated colon could possibly be caused by the esophageal disease and associated stomach acid.  

Initially, the Board notes that clinical records of the private care of the lower gastrointestinal tract and the colonoscopy are not of record.  The Veteran must be provided an opportunity to submit or identify records of care for the lower gastrointestinal symptoms so that they can be associated with the claims file along with records of VA outpatient care since April 2014.   

The Board further observes that 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

In the instant case, the Board notes that such referenced Diagnostic Codes provide ratings for both upper and lower gastrointestinal disabilities, and, as noted, to combine such evaluations would be tantamount to pyramiding.  Therefore, as the Veteran has alleged lower gastrointestinal complaints related to his service-connected GERD with residual surgical scarring, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination so as to determine the nature and extent of his current symptoms, and an opinion as to whether the lower tract symptoms are coexisting components of the Veteran's GERD with residual surgical scarring, and, if so, to determine the predominant disability picture so as to allow the assignment of the proper Diagnostic Code and disability evaluation.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the Northern California VA Healthcare System dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identity and submit, or provide authorization to allow VA to obtain, records of private care for his gastrointestinal disorders, including the colonoscopy that reportedly identified an ulcerative colon.   If VA receives the appropriate authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination so as to determine the nature and severity of his GERD with residual surgical scarring, as well as any associated lower gastrointestinal disorders.  Provide the examiner with access to the electronic and paper claims files.  Request that the examiner review the record and note the review in an examination report. 

Request that the examiner assess the nature, frequency,  and severity of all upper and lower gastrointestinal disorders including, but not limited to, symptoms of dysphagia, pyrosis, regurgitation, substernal or shoulder pain, vomiting, diarrhea, constipation, hematemesis, melena, anemia, weight loss, and malnutrition.  

Request that the examiner provide opinions:

(a) whether symptoms associated with the colon and lower digestive tract are components of, or are caused or aggravated by, service-connected GERD and residuals of surgical scarring; 

(b) whether the upper tract or, if the lower tract symptoms are found to be part of the service-connected disability, the combined upper and lower tract symptoms are productive of a considerable or severe impairment of health; and 

(c) the nature and impact of the impairment associated with the upper tract or, if the lower tract symptoms are found to be part of the service-connected disability, on the Veteran's employability.

A rationale for all opinions offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


